                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
                                                                 DATE FILED:  f
                                                                                /
                                                                                   I/     z.,o
 NAT ALIA JUSCINSKA,

                               Plaintiff,
                                                                 No. 19-CV-5284 (RA)
                          V.
                                                                DEFAULT JUDGMENT
 MESON SEVILLA, LTD. AND 344
 WESTSIDE PROPERTIES, LLC,

                               Defendants.



        NOW THEREFORE, this action having been commenced on June 5, 2019 by the filing

of the summons, civil cover sheet and complaint, and a copy of the same having been served

through the Secretary of State on Defendants Meson Sevilla, Ltd. and 344 Westside Properties,

LLC ("Defendants"), and proof of service having been filed on June 19, 2019, and the

Defendants not having answered the complaint, and the time for answering the complaint having

expired, it is

        ORDERED, ADJUDGED AND DECREED: That Plaintiffs motion for a default

judgment against Defendants is granted; accordingly, judgment is entered against Defendants as

follows:

            a. Plaintiff is awarded the amount of $500 in damages;

            b. Defendants shall take all necessary steps to bring the Facility into compliance

                 with the ADA and its implementing regulations, including by ensuring that the

                 physical barriers and other violations set forth in Paragraph 19 of Plaintiffs

                 Complaint are in compliance with the ADA and its implementing regulations; and
           c. Defendants shall submit to Plaintiffs counsel, within sixty (60) days of the entry

                  of judgment, a compliance plan that remedies the violations. If Defendants fail to

                  do so, they may be subject to reasonable sanctions within the Court's discretion to

                  compel compliance.

       It is FURTHER ORDERED that Plaintiff shall serve a copy of this Order on Defendants

by the methods described in Rule 4 of the Federal Rules of Civil Procedure, and by mailing a

copy to Defendants' business address. Plaintiff shall file proof of service of these documents

with the Court.

       It is FURTHER ORDERED that Plaintiffs motion for attorneys' fees and costs shall be

filed within sixty (60) days of this Order.

SO ORDERED.

Dated:            January 8, 2020
                  New York, New York


                                                       RonhieAbram~
                                                       United States District Judge


                                                               This document was entered on the
                                                               docket on- - - - - - - - - -
